Case 19-04001         Doc 54   Filed 01/31/20 Entered 01/31/20 14:47:57   Desc Main
                                Document     Page 1 of 13




                       UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

In re:

BARRY FRANK,                                        Case No. 18-42131

     Debtor.
_____________________________________
AMERICAN RECEIVABLE CORP.,

         Plaintiff,

v.                                                  Adv. No. 19-4001

BARRY FRANK,

         Defendant.


             PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND BRIEF IN SUPPORT


                                         Respectfully submitted,


                                         /s/ Eric L. Scott
                                         Eric L. Scott
                                         escott@sv-legal.com
                                         State Bar No. 24002919
                                         Scott Viscuso, PLLC
                                         1105 North Bishop Avenue
                                         Dallas, TX 75208
                                         Telephone: 214-289-2891
                                         Facsimile: 480-393-506

                                         ATTORNEYS FOR        AMERICAN    RECEIVABLE
                                         CORPORATION
 Case 19-04001        Doc 54    Filed 01/31/20 Entered 01/31/20 14:47:57   Desc Main
                                 Document     Page 2 of 13



                                  ISSUES PRESENTED
   1. WHETHER FRANK’S LIABILITY IS NON-DISCHARGEABLE UNDER THE
      EMBEZZLEMENT OR LARCENY PROVISION OF 11 U.S.C. §523(A)(4).

   2. WHETHER FRANK CAN CONTROVERT ARC’S CLAIMS, DAMAGES AND
      SUMMARY JUDGMENT EVIDENCE.

   3. WHETHER ARC IS ENTITLED TO ATTORNEYS’ FEES FROM FRANK.




PLAINTIFF’S BRIEF IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT                  PAGE ii
 Case 19-04001       Doc 54     Filed 01/31/20 Entered 01/31/20 14:47:57     Desc Main
                                 Document     Page 3 of 13




                               NATURE OF THE ACTION

       Plaintiff American Receivable Corporation (“ARC”) filed this adversary proceeding

asking the Court to determine that Barry Frank’s (“Frank”) liability to ARC is non-

dischargeable, or is an exception to discharge under 11 U.S.C. §523(A)(4), due to Frank’s

embezzlement or larceny. Frank’s current liability to ARC, exclusive of attorneys’ fees

and interest, is $144,510.10. Frank does not dispute receiving, depositing, comingling

and using ARC’s property for an unauthorized and improper use.             Instead, Frank

challenges the dischargeability of his liability to ARC.

                                     SUMMARY

       ARC is a company in the business of purchasing account receivables from

business that provide goods and services on account such as SKI. ARC and SKI

entered into a Purchase and Security Agreement (“PSA”) wherein ARC purchased SKI’s

accounts receivable from SKI customers including Walmart, Inc. (“Walmart”). ARC’s

acquisition of SKI’s accounts receivable includes an immediate right to possess all

payments made by Walmart relating to these accounts receivable. As a material

inducement for ARC entering into the PSA and purchasing SKI’s accounts, Frank

signed an Individual Guaranty Agreement (“Guaranty”) whereby he unconditionally

guaranteed SKI’s prompt payment and performance of all of SKI’s obligations to ARC,

including those arising under the PSA. For a period of thirty-one (31) months, ARC and

SKI operated under the PSA without any material issues, specifically including the

delivery of payments by Walmart directly to ARC for invoices purchased by ARC.




PLAINTIFF’S BRIEF IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT                       PAGE 1
    Case 19-04001          Doc 54       Filed 01/31/20 Entered 01/31/20 14:47:57                      Desc Main
                                         Document     Page 4 of 13



         In September of 2017 and continuing to March of 2018, Walmart, without prior

notice to or request from ARC, delivered fourteen (14) fourteen payments totaling

$310,113.16. Of these fourteen (14) payments, two (2) have been removed by ARC

from its current claims.1 Of the remaining (12) Walmart payments totaling $290,948.49,

ARC received payment from Frank totaling $103,592.53 resulting in a net amount of

$187,355.96 in Walmart payments received directly by Frank rather than ARC

(“Walmart Misdirected Payments”). Despite ARC’s clear ownership and immediate right

of possession to the Walmart Misdirected Payments, coupled with the PSA’s

requirement to immediately deliver to ARC all Walmart Misdirected Payments, Frank

retained, endorsed and deposited the Walmart Misdirected Payments, each action is an

unauthorized and improper.

                       STATEMENT OF UNDISPUTED MATERIAL FACTS

         1. On January 6, 2014, ARC and SKI entered into the PSA.2 Simultaneously,

              Frank executed the Guaranty whereby he unconditionally guaranteed SKI’s

              prompt payment and performance of all of SKI’s obligations to ARC, including

              those arising under the PSA.3

         2. The PSA contains the following undisputed provisions:




1    ARC’s claims do not include the Walmart invoices and corresponding payments numbered 1958543
     ($15,538.25) and 2005105 ($3,626.42). In an effort to avoid further delay from receiving payment from Frank
     and despite the express terms of the PSA, ARC removed these two (2) Walmart payments from its claims.
2    Ex. 1. Frank testified that this exhibit, along with the Guaranty attached hereto as Ex. 2, are true and correct
     copies of the PSA and Guaranty. See Frank deposition excerpts attached as Ex. 3, pg. 181; Ln. 2-11.
3    Ex. 2, ¶ 2, pg. 1.


PLAINTIFF’S BRIEF IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT                                                 PAGE 2
     Case 19-04001          Doc 54       Filed 01/31/20 Entered 01/31/20 14:47:57                      Desc Main
                                          Document     Page 5 of 13



               a. Misdirected Payment is any payment received by Seller (SKI) instead
                  of Purchaser (ARC) and is to be held in trust by SKI separate and
                  apart from SKI’s own funds and is subject to ARC’s direction and
                  control. Misdirected Payments must be delivered to ARC on the next
                  banking day following SKI’s receipt of same and either paid in the
                  identical form received or the full cash equivalent of the amount of
                  the Misdirected Payment.4

               b. Purchased Accounts are Accounts purchased by ARC under the
                  PSA which have not been repurchased by Frank.5

               c. Accounts or Account are any accounts receivable arising out of the
                  sale of goods or performance of services by SKI during the term of
                  the PSA.6

               d. Obligation or Obligations includes all principal, interest, fees,
                  charges, expenses, attorneys’ fees, other amounts chargeable to
                  SKI or incurred by ARC and all past, present and future amounts
                  owing by SKI to ARC.7

               e. Collateral includes all accounts and accounts receivable.8

               f. Reserve Account is a bookkeeping account that is funded as to a Purchased
                  Account only when the Purchased Account is paid in full and represents an
                  unpaid portion of the Purchase Price to ensure SKI’s performance under
                  the PSA.9

               g. All payments made by SKI’s debtors (i.e., Walmart) are to be made to ARC
                  and delivered to ARC at its address listed in the PSA and SKI’s invoices
                  relating to Purchased Accounts must include notice that the proceeds due
                  under this invoice have been sold to ARC and payment must be made to
                  ARC at its address provided in the PSA.10

          3. The Guaranty contains the following undisputed provisions:

                   a. Guarantor (Frank) hereby unconditionally guarantees to ARC the full
                      and prompt payment and performance of all obligations, indebtedness
                      and covenants of SKI to ARC including, but not limited to those arising
                      under the PSA.11

4     Ex. 1, ¶ 1.01, pg. 2.
5     Ex. 1, ¶ 1.01, pg. 2.
6     Ex. 1, ¶ 1.01, pg. 1. “Account” or “accounts” are interchangeable with “invoices” in this motion and in the
      context of the PSA.
7     Ex. 1, ¶ 1.01, pg. 2.
8     Ex. 1, ¶ 1.01, pg. 1.
9     Ex. 1, ¶ 1.01, pg. 3
10    Ex. 1, ¶ 2.05 & 9.02
11    Ex. 2, ¶ 2, pg. 1.


PLAINTIFF’S BRIEF IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT                                                     PAGE 3
     Case 19-04001         Doc 54       Filed 01/31/20 Entered 01/31/20 14:47:57                     Desc Main
                                         Document     Page 6 of 13




                   b. Guarantor’s liability is absolute, immediate and unconditional guarantee
                      of payment and not collectability. 12

                   c. No set-off, counterclaim, reduction, or diminution of any obligation or any
                      defense of any kind or nature that SKI may have against ARC shall be
                      available hereunder to Frank.13



          4. ARC purchased SKI’s accounts receivable, including those of SKI’s customer

              Walmart. In return, SKI sold, transferred, conveyed and assigned to ARC all

              legal and equitable right, title and interest in the Purchased Accounts providing

              ARC with ownership of these Purchased Accounts, including all payments

              made or received relating to these Purchased Accounts.14

          5. The Guaranty was a material inducement for ARC entering into the PSA.15

          6. In September of 2017 and continuing to March of 2018, Frank directly received,

              endorsed and deposited into SKI’s bank account the Walmart Misdirected

              Payments totaling $290,948.49.16

          7. Frank admits that he should have immediately delivered to ARC all of the

              Walmart Misdirected Payments, in full, yet did not do so.17

          8. Frank transmitted to ARC by check payments totaling $103,592.53 of the

              Walmart Misdirected Payments.18




12    Ex. 2, ¶ 4, pg. 1.
13    Ex. 2, ¶ 5, pg. 1.
14    Ex. 1, ¶ 2.04. The PSA further provides that the relationship between ARC and SKI is that of purchaser and
      seller, not lender and borrower. Ex. 1, ¶ 5.04. Frank testified that ARC purchased account receivable, rather
      than loaned money. See Ex. 3, pg. 140-141, ln. 24-2.
15    Ex. 3., pg. 131, ln. 6-14.
16    Ex. 3, pg. 134, ln. 6-9; pg. 145, ln. 5-11 and Ex. 8.
17    Ex. 3, pg. 133, ln. 12-17; pg. 136, ln. 11-17.
18    Ex. 4, ¶ 5.


PLAINTIFF’S BRIEF IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT                                               PAGE 4
     Case 19-04001         Doc 54      Filed 01/31/20 Entered 01/31/20 14:47:57                    Desc Main
                                        Document     Page 7 of 13



          9. Frank retained and used the remaining $187,355.96 of the Walmart Misdirected

              Payments.19

          10. The PSA was in effect at all relevant times, including the time period of Frank’s

              receipt and improper control over and use of the Walmart Misdirected

              Payments.20

          11. ARC did not consent or agree to Frank’s retention of any percentage or portion

              of the Walmart Misdirected Payments.21

          12. On September 20, 2019, Judge Rhoades signed an order approving a

              settlement agreement between SKI and the Chapter 7 trustee whereby SKI and

              Frank assigned their claims, damages and defenses (if any) against ARC to

              the Chapter 7 trustee.22

          13. Per the PSA, ARC had an immediate right of possession of the Walmart

              Misdirected Payments, regardless if those payments were for invoices

              purchased by ARC.23


                                     ARGUMENTS AND AUTHORITIES

1.        Standard of review.

          Federal Rule of Civil Procedure 56, which is made applicable to adversary

proceedings pursuant to Federal Rule of Bankruptcy Procedure 7056, provides that a

court shall grant summary judgment on a claim or defense (or a part thereof) identified by



19    Ex. 4, ¶ 9.
20    The PSA is automatically extended for one year beginning January 6, 2015, unless and until SKI provides
      written notice by CMRRR within 90 days of the PSA anniversary date, which it did not.
21    Ex. 3, pg. 192, ln 3-6 & Ex. 4, ¶ 11.
22    Ex.5.
23    Ex. 3, pg. 189, ln. 15-22.


PLAINTIFF’S BRIEF IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT                                                 PAGE 5
     Case 19-04001           Doc 54       Filed 01/31/20 Entered 01/31/20 14:47:57                          Desc Main
                                           Document     Page 8 of 13



the movant for such relief “if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.”24 The purpose of

a summary judgment is to isolate and dispose of factually unsupported claims.25

Summary judgment is proper if the pleadings, the discovery and disclosure materials on

file, and any affidavits “[show] by a preponderance of the evidence that there is no

genuine issue as to any material fact and that the movant is entitled to judgment as a

matter of law.”26 A dispute about a material fact is genuine “if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.”27 The nonmovant cannot

satisfy his summary judgment burden with conclusory allegations, unsubstantiated

assertions, alleged factual disputes or only a scintilla of evidence.28 The substantive law

identifies which facts are material.29

2.        Frank’s retention and use of the Walmart Misdirected Payments is not
          dischargeable.

          A debt arising from embezzlement is excepted from discharge. Embezzlement

requires the following elements: (1) Defendant obtained possession of the property; (2)

Defendant’s appropriation of the property was for a use other than that for which he was

entrusted; and (3) with circumstances indicating fraud.30                               Why or how the Walmart

Misdirected Payments were received by Frank is immaterial to this analysis as Frank




24    Fed. R. Civ. P. 56(a); Fed. R. Bankr. P. 7056.
25    See Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986).
26    Fed. R. Civ. P. 56(a).
27    Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
28    Little v. Liquid Air Corp., 37 F. 3d 1069, 1075 (5th Cir. 1994) (en banc).
29    Id.
30    In re Littleton, 942 F.2d 551, 555 (9th Cir. 1991). No intent to defraud is required unless there is an allegation of a
      breach of fiduciary duty.


PLAINTIFF’S BRIEF IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT                                                       PAGE 6
     Case 19-04001          Doc 54        Filed 01/31/20 Entered 01/31/20 14:47:57                        Desc Main
                                           Document     Page 9 of 13



admits to receiving the Walmart Misdirected Payments thereby establishing the first

element.31

          As agreed to by Frank in the PSA and Guaranty, Frank was required to hold any

and all of the Walmart Misdirected Payments in trust for ARC until he either delivered to

ARC, no later than the next banking day following the date of receipt of the Walmart

Misdirected Payments, the payment in identical form received or in the full cash

equivalent of the amount of the misdirected payment.32 This use is the only use of the

Walmart Misdirected Payments authorized to Frank.                                   Frank’s undisputed receipt,

endorsement, deposit and use of the Walmart Misdirected Payments establishes the

second element.33

          Frank testified that he had no intention or expectation of providing the Walmart

Misdirected Payments to ARC, in full, as required by the PSA.34 Frank further testified

that because he believed ARC was “strangling” his company, he retained and used the

Walmart Misdirected Payments to cover whatever company expenses he approved for

payment.35 Frank kept his “fair share” and sent ARC what he unilaterally determined was

an “appropriate” amount.36 He intentionally avoided the timely delivery, in full, of all

Walmart Misdirected Payments, thereby ensuring that ARC continued to fund (purchase)

SKI’s accounts receivable and prevent ARC from exercising any remedies afforded it and

possibly mitigate its damages.37 Further, Frank intentionally concealed his receipt and


31    See Ex. 3, pg. 179, ln. 6, 22-25; pg. 180, ln. 1-11; pg. 184, ln. 16-19. Frank’s reference herein to Exhibit 5 is
      reproduced and attached to this motion as Exhibit 8.
32    Ex. 1, ¶ 1.01, pg. 2
33    Frank testified that he “kept his fair share of the funds” and sent what he felt was a “fair share” to ARC. See
      Defendant’s First Amended Interrogatory Responses, #5 and #18 attached hereto as Ex. 6.
34    Id.
35    Ex. 3, pg. 172-173, ln. 24-4.
36    Ex. 9, Interrogatory No. 6, subsection 1.
37    Ex. 4, ¶ 10.


PLAINTIFF’S BRIEF IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT                                                      PAGE 7
     Case 19-04001          Doc 54        Filed 01/31/20 Entered 01/31/20 14:47:57   Desc Main
                                          Document      Page 10 of 13



use (intended and actual) of the Walmart Misdirected Payments until it was too late for

ARC to act and possibly capture some or all of its property or otherwise intercept any

further misdirected payments by Walmart.38 Accordingly, the third element is established.

          Larceny differs from embezzlement in that at the time of Frank’s taking of ARC’s

property, Frank possessed a “felonious” intent or Frank’s taking and carrying away of

ARC’s property with the intent to convert the Walmart Misdirected Payments for Frank’s

own use and without ARC’s express consent.39 The summary judgment evidence

establishes that Frank had knowledge that his receipt and retention (i.e., taking) of the

Walmart Misdirected Payments was not authorized and that Frank intended to use the

Walmart Misdirected Payments for improper purposes and without repaying or otherwise

delivering the Walmart Misdirected Payments to ARC are required by the PSA.

3.        Frank cannot controvert ARC’s claims, damages and summary judgment
          evidence.

          The Guaranty clearly states that Frank has no claim of “set-off, counterclaim,

reduction, or diminution of any obligation or defense of any kind or nature that Seller (SKI)

may have against ARC”.40 Further, the PSA clearly provides that “Seller (SKI) hereby

releases and exculpates Purchaser (ARC)…from any liability arising from any acts under

this Agreement (PSA) or in furtherance or enforcement thereof whether of omission or

commission, and whether based upon any error of judgment or mistake of law or fact,

except for willful misconduct.”41 Frank is further precluded from challenging ARC’s claims

and relief sought in this summary judgment motion as Frank has assigned all such claims



38    Id.
39    In re McDaniel, 181 B.R. 883, 887 (Bankr. S.D. Tex. 1994).
40    Ex. 2, ¶ 5, pg. 1.
41    Ex. 1, ¶. 14.07, pg. 13.


PLAINTIFF’S BRIEF IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT                            PAGE 8
     Case 19-04001          Doc 54        Filed 01/31/20 Entered 01/31/20 14:47:57                         Desc Main
                                          Document      Page 11 of 13



to the Chapter 7 trustee.42 Therefore, there is no genuine issue of material fact relating

to ARC’s claims and Frank is otherwise precluded from challenging this summary

judgment motion.

          Frank’s verified interrogatory responses confirm that he is unable to set forth or

otherwise identify any amounts or portion of the Walmart Misdirected Payments that he

contends ARC could or should not have retained, whether ARC purchased a

corresponding invoice.43                Frank is unable to controvert ARC’s summary judgment

evidence reflecting the amount Frank paid to ARC from the Walmart Misdirected Payment

or the number of checks, if any, he may have provided to ARC.44 Further, Frank is unable

to controvert ARC’s summary judgment evidence regarding the Reserve Account as he

testified that he does not know what this is or how it is used, what fees can be applied to

this account, or what other charges can be applied to this account.45 Therefore, there is

no material issue of genuine fact precluding ARC from summary judgment.

4.        ARC is entitled to attorneys’ fees

          Under the “American Rule” applied in federal litigation, a prevailing litigant may

not collect attorneys’ fees from his opponent unless such fees are authorized by federal

statute or an enforceable contract between the parties. With regard to a request by a

prevailing creditor for attorneys’ fees, attorneys’ fees form a part of a bankruptcy claim

and can be non-dischargeable where the creditor has a contractual right to them valid




42    See Ex. 5 and Ex. 3, pg. 70, ln. 5-13; pg. 128, ln. 16-18 and pg. 129, ln. 9-21. This deposition testimony confirms
      that Frank’s amended answer, Docket # 11, specifically paragraphs 4-17 of this amended answer, no longer
      belong to Frank.
43    Ex. 7, interrogatory #4.
44    Ex. 3, pg. 194-195, ln. 17-8.
45    Ex. 3, pg. 158, ln. 20-23; pg. 159, ln. 21-25; pg. 160, ln. 1-9; pg. 162, ln. 19-22.


PLAINTIFF’S BRIEF IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT                                                      PAGE 9
     Case 19-04001          Doc 54        Filed 01/31/20 Entered 01/31/20 14:47:57                         Desc Main
                                          Document      Page 12 of 13



under state law.46 If the contractual right to attorneys’ fees is valid and enforceable, that

obligation becomes part of the “debt” deemed non-dischargeable under section

532(a)(2).47

          In this case, ARC has a contractual right to recover its attorneys’ fees and the

request for attorneys’ fees should be granted in the amount of $46,344.50 and costs of

$5,385.80.48


                                                     CONCLUSION

          A fresh start is not promised to all who file for bankruptcy relief, but only to “the

honest but unfortunate debtor.”49 Here, Frank is neither honest nor unfortunate. For

these reasons, ARC respectfully asks this Court to grant this Motion for Summary

Judgment and find that Frank’s liability to ARC under the PSA is non-dischargeable, or is

an exception to discharge, that ARC is entitled to an award of attorneys’ fees, and award

any other relief that ARC may show itself justly entitled under the circumstances.




46    See In re Jordan, 927 F.2d 221, 226-27, overruled on other grounds by In re Coston, 991 F.2d 257 (5th Cir. 1993).
47    See, e.g., In re Sheridan, 105 F.3d at 1166-1167.
48    Ex. 1, ¶. 15.01, pg. 13 and Ex. 2, ¶. 12 & Ex. 10, Declaration of Attorney Eric L. Scott.
49    Grogan v. Garner, 498 U.S. 279, 286 (1991).


PLAINTIFF’S BRIEF IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT                                                     PAGE 10
 Case 19-04001       Doc 54     Filed 01/31/20 Entered 01/31/20 14:47:57     Desc Main
                                Document      Page 13 of 13



                                              Respectfully submitted,


                                              /s/ Eric L. Scott
                                               ERIC L. SCOTT
                                               SCOTT | VISCUSO, PLLC
                                               escott@sv-legal.com
                                               1105 North Bishop Avenue
                                               Dallas, Texas 75208
                                               214-289-2891
                                               480-393-5063– Fax


                                              ATTORNEYS FOR PLAINTIFF




                                CERTIFICATE OF SERVICE

        I certify that on this the 31st day of January 2019, a true and correct copy of the
foregoing was electronically filed with the Clerk of the United States District Court
pursuant to its CM/ECF system which would then electronically notify the CM/ECF
participants in this case.


                                             /s Eric L. Scott
                                             Eric L. Scott




PLAINTIFF’S BRIEF IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT                     PAGE 11
